DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 JOHN BIGGIE,
                                   Appellant,

                                       v.

 DEUTSCHE BANK TRUST COMPANY AMERICAS AS TRUSTEE RALI
                       2006-QS8,
                        Appellee.

                                 No. 4D14-3464

                            [October 14, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502013CA010563XXXXMB.

  Gary J. Nagle of Law Offices of Gary J. Nagle, Juno Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Dismissed. See S.L.T. Warehouse v. Webb, 304 So. 2d 97 (Fla. 1974).

WARNER, CONNER and LEVEY COHEN, MARDI, Associate Judge, concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.